Order entered August 1, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00087-CR

                          AARON ANTHONY BROICH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80646-2012

                                            ORDER
       The Court REINSTATES the appeal as of July 24, 2013, the date the Court granted

appellant’s extension motion and filed appellant’s brief.

       We VACATE the June 19, 2013 order requiring the trial court to conduct a hearing

regarding why appellant’s brief had not been filed.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE